DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 1/9/19. It is noted, however, that applicant has not filed a certified copy of the CN201910018336.3 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8 and 15 are drawn to an apparatus with a processor, a device with a processor and a non-transitory memory element storing programming instructions executable by a processor. The processor is configured to cause a device to obtain a value, M, for a dimension of a basis of an enhanced channel state information (CSI) feedback, wherein the CSI feedback is for a specific number, S, of frequency subbands and includes information corresponding to a coefficient matrix having a dimension of 2L by M, wherein L is a number of beams associated with the CSI feedback, wherein M is a result of a compression of a number, N, of frequency units, wherein N is based on S, and wherein M is less than S; and wirelessly transmit, to a base station, the enhanced CSI feedback.
Closest prior art of record, Huawei, Hi Silicon, “Enhancements on CSI reporting and codebook design”, 3GPP TSG RAN WGI Meeting #94, August 20-24, 2018 (cited in IDS dated 10/15/21). disclose the gist of claimed 2L X M matrix based on number of subbands. However, prior art of record fails to disclose claimed obtaining of M exactly in the manner claimed, i.e. wherein M is a result of a compression of a number, N, of frequency units, wherein N is based on S, and wherein M is less than S, in combination with each and every other limitation of the claims, rendering them and their dependents allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637